Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1 and Step 2A (Prong 1) (The 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) published on January 7, 2019 (84 Fed. Reg. 50)) 

The limitations of: retrieving specification data for the asset; for each object of the asset: generating a comparable object based on the retrieved specification data, the comparable object including two or more attributes, each attribute defined by an attribute category and an associated attribute value; receiving comparison weights for one or more of the attribute categories; retrieving, based at least in part on the received comparison weights, analogous object data for a plurality of analogous objects that are each analogous to the comparable object, the analogous object data for each analogous object including: two or more analogous attributes that are each analogous to one of the attributes of the comparable object, each analogous attribute defined by an analogous attribute category and an associated analogous attribute value, and a 
Step 2A (Prong 2) (PEG 2019)
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements: “outputting a comparative valuation for the object based on at least the associated attribute values for the comparable object, the associated analogous attribute values for each analogous object, the valuation of each analogous object, and the received comparison weights; and outputting the comparative valuation for the asset based on the comparative valuations for each object of the asset” which is a form of insignificant extra-solution activity.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
Step 2B (PEG 2019)
The elements “outputting a comparative valuation for the object based on at least the associated attribute values for the comparable object, the associated analogous attribute values for each analogous object, the valuation of each analogous object, and the received comparison weights; and outputting the comparative valuation for the asset based on the comparative valuations for each object of the asset” were considered to be insignificant extra-solution activity 
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. 

Considering the additional elements individually and in combination and the claims as a whole, the additional elements do not provide significantly more than the abstract idea.  The claim is not patent eligible.

Regarding Claim 2, the limitation “wherein the specification data for the asset includes structured specification data and unstructured specification data, and wherein generating the comparable object includes extracting two or more attributes from unstructured specification data” further defines the abstract idea in the independent claim above. Therefore, the claim is directed to an abstract idea without significantly more.

Regarding Claim 3, the limitation “wherein the comparative valuation for the object is based on matching associated attribute values for attribute categories of the comparable object to associated analogous attribute values for attribute categories of each analogous object” further defines the abstract idea in the independent claim above. Therefore, the claim is directed to an abstract idea without significantly more.

Regarding Claim 4, the limitation “for each analogous object, outputting a similarity score to the comparable object based on at least the associated attribute values for the comparable object, the retrieved analogous object data, and the comparison weights” further defines the abstract idea in the independent claim above. Therefore, the claim is directed to an abstract idea without significantly more.

Regarding Claim 5, the limitation “wherein the comparative valuation for each object is based on at least a combined average of the valuations of two or more analogous objects” further defines the abstract idea in the independent claim above. Therefore, the claim is directed to an abstract idea without significantly more.

Regarding Claim 6, the limitation “wherein the comparative valuation for each object is based on at least a weighted combined average of the valuations of two or more analogous objects using weights based on the similarity scores for each analogous object” further defines the abstract idea in the independent claim above. Therefore, the claim is directed to an abstract idea without significantly more.

Regarding Claim 7, the limitation “wherein the associated attribute values include both quantifiable attribute values and non-quantifiable attribute values” further defines the abstract idea in the independent claim above. Therefore, the claim is directed to an abstract idea without significantly more.


Regarding Claim 8, the limitation “wherein the comparison weights for attribute categories having quantifiable attribute values include one or more radii of attribute values” further defines the abstract idea in the independent claim above. Therefore, the claim is directed to an abstract idea without significantly more.

Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1 and Step 2A (Prong 1) (2019 PEG)

The limitations of: retrieve specification data for the asset; for each object of the asset: generate a comparable object based on the retrieved specification data, the comparable object including two or more attributes, each attribute defined by an attribute category and an associated attribute value; receive comparison weights for at least some of the attribute categories; retrieve, based at least in part on the received comparison weights, analogous object data for a plurality of analogous objects that are each analogous to the comparable object, the analogous object data for each analogous object including: one or more analogous attributes that are analogous to one of the attributes of the comparable object, each analogous attribute defined by an analogous attribute category and an associated analogous attribute value, and a valuation of the analogous object, as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (such as, evaluation and judgement).  That is, nothing in the claim precludes the step from practically being performed in 
Step 2A (Prong 2) (PEG 2019)
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements: “a logic processor,” “a non-volatile device,” and “output a comparative valuation for the object based on at least the associated attribute values for the comparable object, the associated analogous attribute values for each analogous object, the valuation of each analogous object, and the received comparison weights; and output the comparative valuation for the asset based on the comparative valuations for each object of the asset.” The elements “a logic processor” and “a non-volatile device” are generic computer components.  The elements “output a comparative valuation for the object based on at least the associated attribute values for the comparable object, the associated analogous attribute values for each analogous object, the valuation of each analogous object, and the received comparison weights; and output the comparative valuation for the asset based on the comparative valuations for each object of the asset” amount to mere outputting data, which is a form of insignificant extra-solution activity.  Each of the additional limitations are no more than mere instructions to apply the exception using generic computer components (the processor and device).   The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components (the processor and deice).  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical 

Step 2B (PEG 2019)
As discussed above with respect to Step 2A Prong 2, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer components.  The same analysis applies here in 2B, i.e. mere instructions to apply an exception on generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
The elements “output a comparative valuation for the object based on at least the associated attribute values for the comparable object, the associated analogous attribute values for each analogous object, the valuation of each analogous object, and the received comparison weights; and output the comparative valuation for the asset based on the comparative valuations for each object of the asset” were considered to be insignificant extra-solution activity in Step 2A, and thus are reevaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field.  According to MPEP 2106.05(d)(II), the courts have recognized that “outputting” the comparative valuations is well-understood, routine, conventional activity in the field. See for example:
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. 


According to Berkheimer Option A (See MPEP 2106.07(a)(III)): “A citation to an express statement in the specification or to a statement made by an applicant during prosecution.” The specification states at [0067]: “Volatile memory 704 may include physical devices that include random access memory. Volatile memory 704 is typically utilized by logic processor 702 to temporarily store information during processing of software instructions. It will be appreciated that volatile memory 704 typically does not continue to store instructions when power is cut to the volatile memory 704.”  These express statements in the specification support a finding that the recited limitations are well-understood, routine, and conventional.
Considering the additional elements individually and in combination and the claims as a whole, the additional elements do not provide significantly more than the abstract idea.  The claim is not patent eligible.

Regarding Claim 10, the limitation “wherein the specification data for the asset includes structured specification data and unstructured specification data, and wherein generating the comparable object includes extracting two or more attributes from unstructured specification data” further defines the abstract idea in the independent claim above. Therefore, the claim is directed to an abstract idea without significantly more.

Regarding Claim 11, the limitation “wherein extracting two or more attributes from unstructured specification data includes parsing text-based passages to identify associated 

Regarding Claim 12, the limitation “for each analogous object, output a similarity score to the comparable object based on at least the associated attribute values for the comparable object, the retrieved analogous object data, and the comparison weights” further defines the abstract idea in the independent claim above. Therefore, the claim is directed to an abstract idea without significantly more.

Regarding Claim 13, the limitation “wherein the comparative valuation for each object is based on at least a combined average of the valuations of two or more analogous objects” further defines the abstract idea in the independent claim above. Therefore, the claim is directed to an abstract idea without significantly more.

Regarding Claim 14, the limitation “wherein the comparative valuation for each object is based on at least a weighted combined average of the valuations of two or more analogous objects using weights based on the similarity scores for each analogous object” further defines the abstract idea in the independent claim above. Therefore, the claim is directed to an abstract idea without significantly more.

Regarding Claim 15, the limitation “wherein the associated attribute values include both quantifiable attribute values and non-quantifiable attribute values” further defines the abstract 

Regarding Claim 16, the limitation “wherein the comparison weights for attribute categories having quantifiable attribute values include one or more radii of attribute values” further defines the abstract idea in the independent claim above. Therefore, the claim is directed to an abstract idea without significantly more.

Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1 and Step 2A (Prong 1) (2019 PEG)

The limitations of: “retrieving specification data for the object; generating a comparable object based on the retrieved specification data, the comparable object including two or more attributes, each attribute defined by an attribute category and an associated attribute value; receiving a first set of comparison weights for at least some of the attribute categories; retrieving, based at least in part on the first received set of comparison weights, a first set of analogous object data for a first set of analogous objects that are each analogous to the comparable object, the first set of analogous object data including: two or more analogous attributes that are each analogous to one of the attributes of the comparable object, each analogous attribute defined by an analogous attribute category and an associated analogous attribute value, and a valuation of each analogous object” and “receiving a second set of comparison weights for at least some of 
Step 2A (Prong 2) (PEG 2019)
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements: “outputting a first comparative valuation for the object based on at least the associated attribute values for the comparable object, the first set of associated analogous object data, the valuation of each analogous object, and the first received set of comparison weights” and “outputting a second comparative valuation for the object based on at least the associated attribute values for the comparable object, the second set of associated analogous object data, the valuation of each analogous object, and the second set of comparison weights” which is a form of insignificant extra-solution activity.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical 
Step 2B (PEG 2019)
The elements “outputting a first comparative valuation for the object based on at least the associated attribute values for the comparable object, the first set of associated analogous object data, the valuation of each analogous object, and the first received set of comparison weights” and “outputting a second comparative valuation for the object based on at least the associated attribute values for the comparable object, the second set of associated analogous object data, the valuation of each analogous object, and the second set of comparison weights” were considered to be insignificant extra-solution activity in Step 2A, and thus are reevaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field.  According to MPEP 2106.05(d)(II), the courts have recognized that “ouputting” the comparative valuations is well-understood, routine, conventional activity in the field. See for example:
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. 

Considering the additional elements individually and in combination and the claims as a whole, the additional elements do not provide significantly more than the abstract idea.  The claim is not patent eligible.



Regarding Claim 19, the limitation “wherein the comparison weights for attributes having quantifiable attribute values include one or more radii of attribute values” further defines the abstract idea in the independent claim above. Therefore, the claim is directed to an abstract idea without significantly more.

Regarding Claim 20, the limitation “wherein the first comparative valuation is based on at least a first combined average of the valuations of two or more analogous objects from the first set of analogous objects, and the second comparative valuation is based on at least a second combined average of the valuations of two or more analogous objects from the second set of analogous objects” further defines the abstract idea in the independent claim above. Therefore, the claim is directed to an abstract idea without significantly more.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 20 recites the limitation "the first comparative valuation” and “the second comparative valuation.”  There is insufficient antecedent basis for this limitation in the claim.  It is not clear whether the claim refers to “the first comparative valuation for the object” and “the second comparative valuation for the object” from claim 17 or a different "the first comparative valuation” and a different “second comparative valuation.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seid et al. (US 2014/0279151).

Regarding Claim 17, Seid discloses a method for determining a comparative valuation for an object, the method comprising: 
retrieving specification data for the object ([0010], “prompting the seller for information associated with the real property asset. Geographical and market information associated with the asset is extracted. An auction reserve price may then be proposed to the seller based on the extracted geographical information and the extracted market information,” [0011], [0018], “The valuation system can provide prompts that guide a seller of an asset to input information that is pertinent to determining a valuation for the asset, and can generate the valuation based on the information provided by the seller,” Seid); 
generating a comparable object based on the retrieved specification data, the comparable object including two or more attributes, each attribute defined by an attribute category and an associated attribute value ([0022], “In some examples, the prompts are configured in a manner that facilitates grouping similar content or information together such that certain valuation-specific criteria may be evaluated. The information solicited from the seller pertains generally to characteristics of the asset being put up for auction by the seller, and may include, for example, basic asset data, such as the asset square footage 110, number of bedrooms 112, number of bathrooms 114, the geographical location of the asset 116 (e.g., zip code, address, etc.), the time that the asset has been on the market 118 (e.g., how long the asset has been available for sale), and the time of sale interval 120,” wherein Seid’s real estate asset is an example of the object claimed, Seid); 

retrieving, based at least in part on the first received set of comparison weights, a first set of analogous object data for a first set of analogous objects that are each analogous to the comparable object, the first set of analogous object data including ([0024], comps, “a plurality of entries corresponding to a plurality of comparable assets, with each entry having data corresponding to that asset,” Seid): 
two or more analogous attributes that are each analogous to one of the attributes of the comparable object, each analogous attribute defined by an analogous attribute category and an associated analogous attribute value ([0025], “geography information and the market information (as well as other asset information 145, such as the number of bedrooms, the square footage, etc.) with information stored in the entries,” Seid), and 
a valuation of each analogous object ([0025], “price or valuation of those comparable assets,” Seid); and 
outputting a first comparative valuation for the object based on at least the associated attribute values for the comparable object, the first set of associated analogous object data, the valuation of each analogous object, and the first received set of comparison weights ([0026] and [0029], Seid); 
receiving a second set of comparison weights for at least some of the attribute categories ([0024], “comps database 131 can include a plurality of entries corresponding to a plurality of comparable assets,” [0022], comparative market analysis (CMA) 122, and [0026], Seid);

two or more analogous attributes that are each analogous to one of the attributes of the comparable object, each analogous attribute defined by an analogous attribute category and an associated analogous attribute value ([0024], “comps database 131 can include a plurality of entries corresponding to a plurality of comparable assets,” [0025], “geography information and the market information (as well as other asset information 145, such as the number of bedrooms, the square footage, etc.) with information stored in the entries,” Seid), and 
a valuation of each analogous object ([0024], “comps database 131 can include a plurality of entries corresponding to a plurality of comparable assets,” [0025], “price or valuation of those comparable assets,” Seid); and 
outputting a second comparative valuation for the object based on at least the associated attribute values for the comparable object, the second set of associated analogous object data, the valuation of each analogous object, and the second set of comparison weights ([0024], “comps database 131 can include a plurality of entries corresponding to a plurality of comparable assets,” [0026] and [0029], Seid). 



Regarding Claim 19, Seid discloses a method of claim 17, wherein the comparison weights for attributes having quantifiable attribute values include one or more radii of attribute values ([0022], “In some examples, the prompts are configured in a manner that facilitates grouping similar content or information together such that certain valuation-specific criteria may be evaluated. The information solicited from the seller pertains generally to characteristics of the asset being put up for auction by the seller, and may include, for example, basic asset data, such as the asset square footage 110, number of bedrooms 112, number of bathrooms 114, the geographical location of the asset 116 (e.g., zip code, address, etc.), the time that the asset has been on the market 118 (e.g., how long the asset has been available for sale), and the time of sale interval 120,” Seid). 

Regarding Claim 20, Seid discloses a method of claim 17, wherein the first comparative valuation is based on at least a first combined average of the valuations of two or more analogous objects from the first set of analogous objects, and the second comparative valuation is based on at least a second combined average of the valuations of two or more analogous .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Seid et al. (US 2014/0279151) in view of Kasravi et al. (US 8,255,309).

Regarding Claim 1, Seid discloses a method for determining a comparative valuation for an asset including one or more objects, the method comprising: 
retrieving specification data for the asset ([0010], “prompting the seller for information associated with the real property asset. Geographical and market information associated with the asset is extracted. An auction reserve price may then be proposed to the seller based on the extracted geographical information and the extracted market information,” [0011], [0018], “The valuation system can provide prompts that guide a seller of an asset to input information that is pertinent to determining a valuation for the asset, and can generate the valuation based on the information provided by the seller,” Seid); 
for each object of the asset ([0022], Seid): 
generating a comparable object based on the retrieved specification data, the comparable object including two or more attributes, each attribute defined by an attribute category and an associated attribute value ([0022], “In some examples, the prompts are configured in a manner that facilitates grouping similar content or information together such that certain valuation-specific criteria may be evaluated. The information solicited from the seller pertains generally to characteristics of the asset being put up for auction by the seller, and may include, for example, basic asset data, such as the asset square footage 110, number of bedrooms 112, number of bathrooms 114, the geographical location of the asset 116 (e.g., zip code, address, etc.), the time that the asset has been on the market 118 (e.g., how long the asset has been available for sale), and the time of sale interval 120,” wherein Seid’s real estate asset is an example of the object claimed, Seid); 

retrieving, based at least in part on the received comparison weights, analogous object data for a plurality of analogous objects that are each analogous to the comparable object, the analogous object data for each analogous object including ([0024], comps, “a plurality of entries corresponding to a plurality of comparable assets, with each entry having data corresponding to that asset,” Seid): 
two or more analogous attributes that are each analogous to one of the attributes of the comparable object, each analogous attribute defined by an analogous attribute category and an associated analogous attribute value ([0025], “geography information and the market information (as well as other asset information 145, such as the number of bedrooms, the square footage, etc.) with information stored in the entries,” Seid), and 
a valuation of the analogous object ([0025], “price or valuation of those comparable assets,” Seid); and 
outputting a comparative valuation for the object based on at least the associated attribute values for the comparable object, the associated analogous attribute values for each analogous object, the valuation of each analogous object, and the received comparison weights ([0026] and [0029], Seid).

As discussed above, Seid discloses comparative valuations for each object of the asset ([0022], “In some examples, the prompts are configured in a manner that facilitates grouping similar content or information together such that certain valuation-specific criteria may be KSR International Co. v. Teleflex Inc., 82 USPQ 1385, 1396 (US 2007); MPEP § 2143.

Regarding Claim 2, Seid/Kasravi discloses a method of claim 1, wherein the specification data for the asset includes structured specification data and unstructured specification data, and 

Regarding Claim 3, Seid/Kasravi discloses a method of claim 1, wherein the comparative valuation for the object is based on matching associated attribute values for attribute categories of the comparable object to associated analogous attribute values for attribute categories of each analogous object ([0022], [0025], and [0026], Seid).

Regarding Claim 4, Seid/Kasravi discloses a method of claim 1, further comprising, for each analogous object, outputting a similarity score to the comparable object based on at least the associated attribute values for the comparable object, the retrieved analogous object data, and the comparison weights ([0022], [0025], and [0026], Seid).

Regarding Claim 5, Seid/Kasravi discloses a method of claim 4, wherein the comparative valuation for each object is based on at least a combined average of the valuations of two or more analogous objects ([0022], “In some examples, the prompts are configured in a manner that facilitates grouping similar content or information together such that certain valuation-specific criteria may be evaluated. The information solicited from the seller pertains generally to characteristics of the asset being put up for auction by the seller, and may include, for example, basic asset data, such as the asset square footage 110, number of bedrooms 112, number of bathrooms 114, the geographical location of the asset 116 (e.g., zip code, address, etc.), the time that the asset has been on the market 118 (e.g., how long the asset has been available for sale), and the time of sale interval 120,” wherein Seid’s real estate asset is an example of the object 

Regarding Claim 6, Seid/Kasravi discloses a method of claim 4, wherein the comparative valuation for each object is based on at least a weighted combined average of the valuations of two or more analogous objects using weights based on the similarity scores for each analogous object ([0022], [0024], [0025], [0026], Seid; and Fig. 4, Col. 5, lines 34-49, “the total locked value of the locked intellectual assets can be a simple sum of the values of the individual locked intellectual assets,” Kasravi). 

Regarding Claim 7, Seid/Kasravi discloses a method of claim 1, wherein the associated attribute values include both quantifiable attribute values and non-quantifiable attribute values ([0022], “In some examples, the prompts are configured in a manner that facilitates grouping similar content or information together such that certain valuation-specific criteria may be evaluated. The information solicited from the seller pertains generally to characteristics of the asset being put up for auction by the seller, and may include, for example, basic asset data, such as the asset square footage 110, number of bedrooms 112, number of bathrooms 114, the geographical location of the asset 116 (e.g., zip code, address, etc.), the time that the asset has been on the market 118 (e.g., how long the asset has been available for sale), and the time of sale interval 120,” Seid; and Fig. 3, 210 and 308, Kasravi). 

Regarding Claim 8, Seid/Kasravi discloses a method of claim 7, wherein the comparison weights for attribute categories having quantifiable attribute values include one or more radii of attribute values ([0022], “In some examples, the prompts are configured in a manner that facilitates grouping similar content or information together such that certain valuation-specific criteria may be evaluated. The information solicited from the seller pertains generally to characteristics of the asset being put up for auction by the seller, and may include, for example, basic asset data, such as the asset square footage 110, number of bedrooms 112, number of bathrooms 114, the geographical location of the asset 116 (e.g., zip code, address, etc.), the time that the asset has been on the market 118 (e.g., how long the asset has been available for sale), and the time of sale interval 120,” Seid; and Fig. 3, 210 and 308, Kasravi). 

Regarding Claim 9, Seid discloses a computing device configured to determine a comparative valuation for an asset including one or more objects, the computing device comprising: 
a logic processor (Fig. 4, 410, Seid); and 
a non-volatile storage device configured with instructions that, when executed, cause the logic processor to (Fig. 4, 420, 430, 440, Seid); 
retrieve specification data for the asset ([0010], “prompting the seller for information associated with the real property asset. Geographical and market information associated with the asset is extracted. An auction reserve price may then be proposed to the seller based on the extracted geographical information and the extracted market information,” [0011], [0018], “The valuation system can provide prompts that guide a 
for each object of the asset ([0022], Seid): 
generate a comparable object based on the retrieved specification data, the comparable object including two or more attributes, each attribute defined by an attribute category and an associated attribute value ([0022], “In some examples, the prompts are configured in a manner that facilitates grouping similar content or information together such that certain valuation-specific criteria may be evaluated. The information solicited from the seller pertains generally to characteristics of the asset being put up for auction by the seller, and may include, for example, basic asset data, such as the asset square footage 110, number of bedrooms 112, number of bathrooms 114, the geographical location of the asset 116 (e.g., zip code, address, etc.), the time that the asset has been on the market 118 (e.g., how long the asset has been available for sale), and the time of sale interval 120,” wherein Seid’s real estate asset is an example of the object claimed, Seid); 
receive comparison weights for at least some of the attribute categories ([0022], comparative market analysis (CMA) 122, and [0026], Seid);
retrieve, based at least in part on the received comparison weights, analogous object data for a plurality of analogous objects that are each analogous to the comparable object, the analogous object data for each analogous object including ([0024], comps, “a plurality of entries corresponding to a plurality of 
one or more analogous attributes that are analogous to one of the attributes of the comparable object, each analogous attribute defined by an analogous attribute category and an associated analogous attribute value ([0025], “geography information and the market information (as well as other asset information 145, such as the number of bedrooms, the square footage, etc.) with information stored in the entries,” Seid), and 
a valuation of the analogous object ([0025], “price or valuation of those comparable assets,” Seid); and 
output a comparative valuation for the object based on at least the associated attribute values for the comparable object, the associated analogous attribute values for each analogous object, the valuation of each analogous object, and the received comparison weights ([0026] and [0029], Seid); and 

As discussed above, Seid discloses comparative valuations for each object of the asset ([0022], “In some examples, the prompts are configured in a manner that facilitates grouping similar content or information together such that certain valuation-specific criteria may be evaluated. The information solicited from the seller pertains generally to characteristics of the asset being put up for auction by the seller, and may include, for example, basic asset data, such as the asset square footage 110, number of bedrooms 112, number of bathrooms 114, the geographical location of the asset 116 (e.g., zip code, address, etc.), the time that the asset has been on the market 118 (e.g., how long the asset has been available for sale), and the time of sale KSR International Co. v. Teleflex Inc., 82 USPQ 1385, 1396 (US 2007); MPEP § 2143.


Regarding Claim 10, Seid/Kasravi discloses a computing device of claim 9, wherein the specification data for the asset includes structured specification data and unstructured specification data, and wherein generating the comparable object includes extracting two or more attributes from unstructured specification data ([0022], [0025], and [0026], Seid). 



Regarding Claim 12, Seid/Kasravi discloses a computing device of claim 9, wherein the non-volatile storage device is further configured with instructions that, when executed, cause the logic processor to: for each analogous object, output a similarity score to the comparable object based on at least the associated attribute values for the comparable object, the retrieved analogous object data, and the comparison weights ([0022], [0025], and [0026], Seid). 

Regarding Claim 13, Seid/Kasravi discloses a computing device of claim 12, wherein the comparative valuation for each object is based on at least a combined average of the valuations of two or more analogous objects ([0022], “In some examples, the prompts are configured in a manner that facilitates grouping similar content or information together such that certain valuation-specific criteria may be evaluated. The information solicited from the seller pertains generally to characteristics of the asset being put up for auction by the seller, and may include, for example, basic asset data, such as the asset square footage 110, number of bedrooms 112, number of bathrooms 114, the geographical location of the asset 116 (e.g., zip code, address, etc.), the time that the asset has been on the market 118 (e.g., how long the asset has been available for sale), and the time of sale interval 120,” wherein Seid’s real estate asset is an example of the object claimed, [0024], comps, [0025], wherein “price or valuation of those comparable assets” corresponds to comparative valuations for each object claimed; Seid; and Fig. 4, Col. 5, lines 34-49, “the total locked value of the locked intellectual assets can be a simple 

Regarding Claim 14, Seid/Kasravi discloses a computing device of claim 12, wherein the comparative valuation for each object is based on at least a weighted combined average of the valuations of two or more analogous objects using weights based on the similarity scores for each analogous object ([0022], [0024], [0025], [0026], Seid; and Fig. 4, Col. 5, lines 34-49, “the total locked value of the locked intellectual assets can be a simple sum of the values of the individual locked intellectual assets,” Kasravi). 

Regarding Claim 15, Seid/Kasravi discloses a computing device of claim 9, wherein the associated attribute values include both quantifiable attribute values and non-quantifiable attribute values ([0022], “In some examples, the prompts are configured in a manner that facilitates grouping similar content or information together such that certain valuation-specific criteria may be evaluated. The information solicited from the seller pertains generally to characteristics of the asset being put up for auction by the seller, and may include, for example, basic asset data, such as the asset square footage 110, number of bedrooms 112, number of bathrooms 114, the geographical location of the asset 116 (e.g., zip code, address, etc.), the time that the asset has been on the market 118 (e.g., how long the asset has been available for sale), and the time of sale interval 120,” Seid; and Fig. 3, 210 and 308, Kasravi). 















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA B COLAN whose telephone number is (571)272-2752.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GIOVANNA B COLAN/Primary Examiner, Art Unit 2165
March 3, 2022